Citation Nr: 1644194	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1967 to December 1970, including service in the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2010 by of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial disability rating of 10 percent.  An October 2012 rating decision granted an increased rating of 30 percent for PTSD as of the date of claim.  The Veteran has continued to appeal the assigned rating.  These claims are now in the jurisdiction of the Houston, Texas RO.

In August 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that a TDIU claim is part and parcel of pending claims for higher evaluations for individual service-connected disabilities.  Entitlement to a TDIU is raised where a Veteran: 
(1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran asserts that he is no longer able to maintain substantially gainful employment, due, in part, to his service-connected PTSD.  As such the Board finds that the issue of entitlement to a TDIU has been raised and has been added to the title page.



FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's PTSD has been manifested by occupational and social impairment resulting in deficiencies in most areas including work, family relations, and mood due to such symptoms as near-continuous depression, extreme sleep disturbance, deficiencies in motivation and interest, chronic isolation, unprovoked irritability and anger issues, difficulty in adapting to stressful situations, and inability to establish and maintain effective relationships; total occupational and social impairment has not been shown.

2. The Veteran's PTSD has rendered the Veteran unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In December 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2010 and April 2015 and submitted a Disability Benefits Questionnaire (DBQ) in June 2013.  The Board notes that, while the Veteran and his wife asserted that the April 2015 VA examiner did not fully assess the prior records, the Board does not consider that sufficient to render the examinations or opinions inadequate.  Rather, the Board has considered the asserted deficiencies in the April 2015 VA examination in adjudicating the issue below.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, the evidence supports a single disability rating for the entire appeals period.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 
30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 
100 percent rating.  38 C.F.R. § 4.130. 

Facts and Analysis

At the August 2010 VA examination, the Veteran reported limited social interaction.  He said he got along with everyone but didn't get close to people; he had a few friends at work and a few in Texas, but had never spoken to his neighbors despite living in the same place for 8 years.  The Veteran worked part time and enjoyed mowing his lawn.  He said he had good days and bad days and was mildly anxious in affect.  His symptoms included sleep impairment and nightmares and he stated that his wife had not slept in the same bed with him for 20 years because he had struck her in his sleep in the past.  The Veteran had markedly diminished interest in significant activities, irritability with outbursts of anger, hypervigilance, and a sense of a foreshortened future.  The examiner described the Veteran's symptoms as mild to moderate, experienced weekly to daily.

At a VA therapy session the same week as the examination, the Veteran reported having increased difficulty sleeping, with three to four nightmares a week.  He was feeling more tense, more angry and irritable, and more emotionally numb, which may have been related to his ambivalence towards the claims process.  The provider noted that the Veteran had a dysphoric affect and mood but appeared to be without any suicidal or homicidal ideation, plan, or intent.

VA treatment records show that the Veteran has participated in one-on-one therapy on a regular basis since approximately 2010.  Treatment notes show that the Veteran's mood and presentation at treatment fluctuated from mildly dysphoric and anxious to predominantly irritable, with little motivation, and being generally depressed.  His primary symptoms included intrusive memories, occasional flashbacks, feeling uncomfortable in crowds, irritability, and at one point feeling transiently suicidal.  He reported that when he was having stress increased stress in his life he was more irritable, more prone to anger, more likely to isolate himself, and experienced more nightmares. 

In the DBQ submitted in June 2013, the Veteran's treating VA mental health provider indicated that the Veteran's disability picture was one of total occupational and social impairment.  The provider noted that the Veteran was taking medication for his depression and for sleep, that he had a long tendency to isolate himself, and that he had difficulty being around other people, particularly in crowds.  The provider listed the Veteran's symptoms as: depressed mood; anxiety; chronic sleep impairment; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence; marked difficulty being around groups of people, including group therapies and shopping; an inability to sleep in the same bed with his wife for the past 20 years; and irritability/anger and difficulty around others which were anticipated to make it difficult for him to work effectively and appropriately with supervisors, coworkers and the public.

A VA examination in April 2015, the examiner noted the Veteran's diagnoses of PTSD and depressive disorder, but was uncertain as to the relationship between the Veteran's depression and his PTSD.  The Veteran reported that he had been a truck driver for about 30 years but had been out of work for several years.  The examiner listed the Veteran's symptoms as including intrusive memories, distressing dreams, flashbacks, persistent and exaggerated negative beliefs, distorted cognition, persistent negative emotional state, feeling of estrangement from others, markedly diminished interest or participation in significant activities, inability to experience positive emotions, irritability behavior and angry outbursts, reckless and self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, and anxiety.  However, the examiner stated that there was "no indication that the symptoms checked above cause current, clinically significant social and occupational impairment."  The examiner concluded that the Veteran's disability picture was one of occupational and social impairment based on mild or transient symptoms which decreased his work efficiency only during periods of significant stress and that his symptoms were controlled by medication.  

At the Board hearing held in August 2016, the Veteran testified that he had held over 60 different jobs since his separation from service and had lost many of those because of his anger, irritability, and inability to get along with other people.  The Veteran stated that he did not 1) have any friends, 2) go anywhere or 3) do anything.  The Veteran also stated that he barely spoke to his children.  He mostly just wanted to be alone, in part because of his problems with his anger and his desire not to hurt anyone.  He had problems with anxiety and nervousness, particularly in unfamiliar situations, and testified that he had been physically ill for two days prior to the hearing as a result.  He described panic attacks and obsessive anxious thoughts and a need to be away from other people.  

The Veteran's wife testified that he was a very angry man who often lashed out at others, was physically violent in his sleep, and was intimidating around others including family members.  He had a negative attitude about almost everything and was reluctant to take any action or exercise any initiative in dealing with basic life activities including paying bills.  She stated that he could not be physically touched without lashing out and said he had been fired from one job when he broke his boss's jaw after being touched.  She testified that she bore the responsibility for all of the household duties and had at many times had to work her husband's job as well, driving the truck for him when he was unable to due to bouts of anxiety and depression.  A summary of the Veteran's symptoms was given at the end of the hearing and noted hypervigilance, irritability, difficulty establishing relationships with anyone, social isolation, angry outbursts and unprovoked violence. 

After consideration of all of the evidence, including that set forth above, the Board finds that the Veteran's signs and symptoms more nearly approximate a 70 percent disability rating is appropriate for the entire appeals period.  The VA treatment notes show that the Veteran's symptoms have been largely consistent throughout the appeals period and his treatment provider has described a disability picture of total occupational and social impairment which stands in stark contrast to the mild and transient symptoms which would affect his work efficiency only during periods of significant stress in the opinion of the VA examiners.  The testimony of the Veteran and his wife at the hearing was both credible and compelling with respect to a disability picture driven by depression which is debilitating and angry outbursts which negatively impact his relationships with others.  In particular, the testimony of the Veteran's wife of the long-standing nature of the Veteran's severe symptoms, the strain this placed on their relationship, and the Veteran's long history of unstable short-term employment all create a portrait of a severe level of disability relative to the Veteran's PTSD.  The Board notes that even the VA examinations, in which the examiners concluded a minimal level of impairment, list extensive symptoms which have a more serious impact than allowed for in their conclusions.

The Veteran has not, however, demonstrated that he has total occupational and social impairment sufficient for the assignment of a 100 percent disability rating.  Although he has had difficulty in his relationships, he does maintain a relationship with his wife and at least a passing relationship with other family members.  The Board finds that this evidence shows some social functional, i.e., it is less than total impairment.  The Board has considered the relevant evidence and it does not reflect delusions or hallucinations, impairment of thought processes, grossly inappropriate behavior, danger to himself or others, extreme disorientation, or extreme memory loss, nor of a level of disability consistent with symptoms of this severity.  In short, his overall disability picture is not one of total impairment, and a 100 percent schedular rating is not warranted.  38 C.F.R. § 4.130.

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that the Veteran herein is being assigned a TDIU for the appeal period.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." In this case, entitlement to a TDIU is granted herein. The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366. On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran is being granted a TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Additionally, the Board notes that the matter of collective impact has not been argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities. Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted in this case.

TDIU

As noted above, the Court has held that the issue of entitlement to TDIU is inherent with appeals for increased ratings where the record indicates that the Veteran may be unemployed or unemployable.  Rice, 22 Vet. App. at 453.  In this instance, the record shows that the Veteran has been unemployed for as many as five years, and was sporadically employed prior to that, with significant occupational problems related to his PTSD symptoms.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In his testimony at the Board hearing, the Veteran described his work history as largely one of driving a truck.  He had completed high school and had taken one course in mechanics in college.  He had preferred his time driving a truck because he worked alone and didn't have to deal with other people.  He related that he had lost a lot of jobs because of his inability to get along with people, including his supervisors, coworkers, and the public.  The Veteran's wife testified that at times she had been obliged to do his husband's job of driving truck for him when he was unable to complete his runs due to anxiety and depression.  She further testified that he had been fired from one of his jobs when his boss touched him and he lashed out and broke the boss's jaw.

The Veteran's treating VA mental health provider described the Veteran's disability picture relative to his PTSD as one of total occupational impairment.  Specifically, the provider stated that the Veteran's difficulty being around groups of people, impaired impulse control, irritability and anger would make it very difficult for him to work effectively and appropriately with supervisors, coworkers, and the public.

In light of all of these considerations, the Board finds that the criteria for entitlement to TDIU have been met.  The Board has evaluated the Veteran's claims regarding his ability to maintain employment, largely in light of his PTSD, and the compelling and credible testimony of his wife with respect to his lack of motivation to do much of anything or to engage with other people as a result of his symptom of depression.  As discussed more thoroughly above, the Board concurs that the Veteran has an inability to adapt to stressful situations, such as a work environment, and a tendency to isolate himself from others which results in him being unable to maintain effective work and social relationships, both of which are manifestations of his PTSD.  Based on this, the Board finds that the record supports entitlement to TDIU.  

ORDER

Entitlement to an initial disability rating of 70 percent for PTSD is granted.

Entitlement to TDIU is granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


